Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 11/30/2022 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure-regulating device” in claim 3. A return to the specification shows that the device is a valve or loop ([0051] of associated PGPub).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,690,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent claims the system including a controller, which during it’s normal course of operation performs the method steps of the instant application.
Priority
This application repeats a substantial portion of prior Application No. 14/831,170, filed 8/20/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The new feature is found in claim 1 “for a heat demand of a heat reclaim exchanger in heat exchange relation with a circuit including a heat transfer fluid, causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand to absorb heat from the CO2 refrigerant in the gas cooling stage.”
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a heat demand of a heat reclaim exchanger” and “said heat demand to absorb heat from the CO2 refrigerant in the gas cooling stage”. The use of the definite article “said” suggests that the both heat demands refer to the same demand; however the description of the heat demands being of a the heat reclaim exchanger and the absorption of heat in the gas cooling stage suggest different demands. Thus it is conflicting if the demands are the same or different demand rendering the scope of the claim to be indefinite.
Claim 8 recites “a secondary refrigerant” however claim 1 introduces a “heat-transfer fluid”, which as best as can be understood, refer to the same fluid. Antecedent basis is not clear and therefor indefinite.
Claims depending from a rejected claim are rejected due to their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen (WO 2007/022778) in view of Nilsson et al (“Ice Rink Refrigeration System with Carbon Dioxide as Secondary Fluid in Copper Tubes” reference provided by applicant on IDS received 7/6/2020), and alternatively in further view of Concha et al (US 7,225,629).
Regarding claim 1, Christensen discloses (refer to figure 5 unless otherwise noted) a method for operating a CO2 refrigeration system, comprising:
operating a refrigeration cycle by sequentially:
compressing CO2 refrigerant (with compressor 14),
releasing heat from the CO2 refrigerant in a gas cooling stage (within gas cooler 18) after the compressing,
absorbing heat from a target (at heat exchanger 30 cooling is performed) after the releasing, and
directing the CO2 refrigerant having absorbed heat to the compressing; and
for a heat demand of a heat reclaim heat exchanger (22; it is noted here that valve 20 may be downstream of 22, 4:15-16) in heat exchange relation with a circuit including a heat transfer fluid (“thermal medium” 5:26), causing the pressure of the CO2 refrigerant to reach a transcritical level (figures 3 and 4 show transcritical operation) as a function of said heat demand to absorb heat from the CO2 refrigerant in the gas cooling stage (page 3, lines 10-18 discusses transitioning to transcritical operation based on ambient temperature or in other words the demand or capacity of ambient to dissipate heat; page 5, lines 25-36 describe transitioning between subcritical and transcritical  by charging or discharging the capacity of storage tank 40 which reflects the demand of heat reclaim units 50 and 22; page 6, lines 6-13 describe transitioning from sub-critical to transcritical operation caused by seasonal changes and includes a change in heat reclaim demand).
Further regarding a heat demand of the heat reclaim units. Concha discloses a CO2 refrigeration heat pump including a heat reclaim unit which causes the pressure of the CO2 refrigerant to reach a transcritical level as a function of heat demand (steps 201 and 202 provide for a heat demand, based on the temperature of the tank, and energizing the heat pump which puts the refrigerant at a transcritical level). It would have been obvious to one of ordinary skill in the art to have provided Christensen with an additional heat reclaim unit for heating a water tank including the operation of the heat pump based on demand as taught by Concha in order to provide for supply of hot water, usable for domestic purposes or for space heating.
Christensen lacks the use of the CO2 system being for an “ice-playing surface”. Nilsson discloses that it is known to utilize CO2 refrigeration systems for the cooling of ice rinks. It has been held that combining prior art elements according to known methods to yield predictable results is obvious. In this instance Christensen provides the base CO2 refrigeration system is known and Nilsson provides that the cooling of an ice playing surface by CO2 is known. It is therefor recognized that combining Christensen and Nilsson achieves the predictable result of performing cooling and is obvious. 
Regarding claim 2, Christensen discloses causing the pressure of the CO2 refrigerant to return to a subcritical level from said transcritical level as a function of said heat demand (Christensen provides for sub-critical operation; Concha provides for the determination of demand, thus if demand is not required for water heating on Concha the modified Christensen is free to operate in the subcritical regime.
Regarding claim 3, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level includes controlling a pressure regulating device (20 and/or 28) downstream of the gas cooling stage (18).
Regarding claim 4, Christensen discloses accumulating CO2 refrigerant in a liquid state in a reservoir (12) prior to said absorbing heat (at 30).
Regarding claim 5, Christensen and Nilsson disclose absorbing heat from at least one ice-playing surface includes circulating CO2 refrigerant in a circuit of pipes to absorb heat from the at least one ice-playing surface (figure 2 of Nilsson provides for pipes to absorb heat from the ice playing surface).
Regarding claim 6, Christensen and Nilsson circulating CO2 refrigerant in a circuit of pipes includes vaporizing the CO2 refrigerant with at least one expansion valve (28 of Christensen).
Regarding claim 8, Christensen discloses heat is absorbed from the CO2 refrigerant in the gas cooling stage by heat exchange with a secondary refrigerant (“thermal medium” 5:26).
Regarding claim 9, Christensen discloses the secondary refrigerant heats water in at least one water tank (40; page 6, lines 8-9).
Regarding claim 10, Christensen discloses heat reclaim exchanger (22) absorbs heat from the CO2 refrigerant in series with the gas cooling stage (50 and 22 are in series with 18 as shown in figure 5).
Regarding claim 11, Christensen discloses the heat reclaim heat exchanger (22) absorbs heat from the CO2 refrigerant in the gas cooling stage in series rather than parallel.
In the previous office action on the merits the Examiner took Official Notice that arranging heat exchangers in parallel is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 
It would have been obvious to one of ordinary skill in the art to have rearranged the heat reclaim heat exchanger of Christensen (22) to be in parallel with 18 rather than series in order to reduce pressure drop and thereby reduce pumping requirements.
Regarding claim 12, Christensen discloses heat is released from the CO2 refrigerant by blowing air on a coil (18) which circulates the CO2 refrigerant (figure 5 shows a fan at coil 18 for releasing).
Regarding claims 13 and 14, Christensen discloses the method of claim 1 but is silent concerning oil.
In the previous office action on the merits the Examiner took Official Notice that that collecting oil in a reservoir at a compressor outlet and returning oil to a compressor inlet is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).
It would have been obvious to one of ordinary skill in the art to have provided Christensen with an oil separator in order to maintain lubrication within the compressor and reduce lubricant fouling of the heat exchangers.
Regarding claim 15, Christensen discloses controlling the pressure-regulating device downstream of the gas cooling stage includes modulating a valve (20 or 28) to maximize the heat reclaim as a function of the heat demand (pages 4-5 and figures 2-4 describe the change in COP and heat reclaim in the 2-3 enthalpy change).
Regarding claim 16, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of at least 1400 psi (page 5 “120 bar” which is about 1740 psi and thus at least 1400 psi). Christensen is silent concerning transcritical operation during winter months. Christensen does provide for winter operation in the subcritical regime (page 6, lines 6-7), but notes the transition to transcritical based on the temperature of heat release (page 1, lines 8-23). Further the high side of the system is used to heat a heating system in winter time (page 6, lines 9-10). Therefor it would have been obvious to one of ordinary skill in the art to have operated the system in the transcritical regime in order to allow for higher heating temperatures during winter operation.
Regarding claim 17, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of about 580 psi (“40 bar” page 5, line 20) as a function of the heat demand during a summer month period, wherein an outdoor temperature is warmer in the summer month period than in the winter month period (page 1, lines 8-23). While the cited section discusses transition to transcritical operation during summer months; it is understood that the temperature in the summer months won’t always be above 20C and therefor during these times the system operates in the subcritical range in order to increase COP as disclosed. Further regarding the claimed pressure of 550 psi vs the disclosed pressure of 580 psi; it has been held that the optimization of a result-effective variable is obvious. In this instance condensing pressure during subcritical operation relates to system COP. Therefor because pressure is recognized as effecting the result of COP; the value of 550 psi is not a product of innovation but of ordinary skill and is obvious to optimize in order to improve COP.
Response to Arguments
Applicant’s arguments filed 11/30/2022 have been fully considered.
Regarding double patenting, as noted in the Terminal disclaimer review decision dated 12/4/2022 the TD has been disapproved. 
Regarding further comments of the declaration received 8/10/2022, applicant asserts factual error and that the examiner has been “proven to be wrong” however the declaration is opinion evidence. MPEP 716.01(c). Thus applicant’s position here is overstated. It must again be pointed out that the nature of the demand in the instant claims is loosely defined. The examiner again suggests defining the heat demand more clearly.
Regarding Concha, applicant notes that the word “reclaim” is not used in Concha but that the reference is merely directed to heating water. However there is no in haec verba requirement for prior art to teach a claim limitation. In this instance the heat of the thermodynamic cycle is reclaimed in a water heater in the system of Concha which determines operation in the transcritical range based on demand.
Regarding disclaiming consideration of ambient temperature. The examiner made no requirement that applicant should disclaim consideration of ambient temperature, but rather noted the feature in response to applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backman et al (US 6,321,551) utilizes heat from cooling rink for facility heating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763